UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:0-27672 NORTH CENTRAL BANCSHARES, INC. (Exact name of registrant as specified in its charter) Iowa 42-1449849 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 825 Central Avenue,Fort Dodge, Iowa50501 (Address of principal executive offices)(Zip Code) 515-576-7531 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 4, 2010 Common Stock, $.01 par value NORTH CENTRAL BANCSHARES, INC. INDEX Page Part I.Financial Information Item 1.Financial Statements (Unaudited) 1 Consolidated Condensed Statements of Financial Condition at September 30, 2010 and December 31, 2009 1 Consolidated Condensed Statements of Income for the Three Months and Nine Months Ended September 30, 2010 and 2009 2 Consolidated Condensed Statements of Stockholders’ Equity for the Nine Months Ended September 30, 2010 and 2009 3 Consolidated Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 4 Notes to Consolidated Condensed Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosure About Market Risk 20 Item 4T.Controls and Procedures 20 Part II.Other Information Item 1.Legal Proceedings 21 Item 1A. Risk Factors 21 Item 6.Exhibits 22 Signatures 23 PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) NORTH CENTRAL BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, December 31, ASSETS Cash and due from banks: Interest-bearing $ $ Noninterest-bearing Total cash and due from banks Investments in certificates of deposit - Securities available-for-sale Federal Home Loan Bank stock, at cost Loans receivable, (net of allowance for loan loss of $7,671,546 and $7,170,595 respectively) Loans held for sale Accrued interest receivable Foreclosed real estate Premises and equipment, net Rental real estate Title plant Deferred taxes Bank-owned life insurance Prepaid FDIC assessment Prepaid expenses and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ $ Borrowed funds Advances from borrowers for taxes and insurance Accrued expenses and other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock, $.01 par value, authorized 3,000,000 shares; 10,200 shares were issued and outstanding Common stock, $.01 par value, authorized 15,500,000 shares; at September 30, 2010 and at December 31, 2009 1,351,448 and 1,348,448 shares were issued and outstanding Additional paid-in capital Retained earnings, substantially restricted Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Condensed Financial Statements. 1 NORTH CENTRAL BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Interest income: Loans receivable $ Securities and cash deposits Interest expense: Deposits Borrowed funds Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Fees and service charges Abstract fees Mortgage banking income Loan prepayment fees Other income Total noninterest income Investment securities gains (losses), net: Total other-than-temporary impairment losses - - - ) Portion of loss recognized in other comprehensive income (loss) before taxes - Net impairment losses recognized in earnings - - - ) Realized securities gains (losses), net - ) Total securities gains (losses), net - ) Noninterest expense: Compensation and employee benefits Premises and equipment Data processing FDIC insurance expense Foreclosed real estate impairment Other expenses Total noninterest expense Income before income taxes Provision for income taxes Net income $ Preferred stock dividends and accretion of discount $ Net income available to common stockholders $ Basic earnings per share $ Dilluted earnings per share $ Dividends declared per common share $ See Notes to Consolidated Condensed Financial Statements. 2 NORTH CENTRAL BANCSHARES, INC. ANDSUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF STOCKHOLDERS' EQUITY Nine Months Ended September 30, 2009 and 2010 (Unaudited) Accumulated Additional Other Total Comprehensive Preferred Common Paid-in Retained Comprehensive Stockholders' Income Stock Stock Capital Earnings Income Equity Balance, January 1, 2009 $ - $ Comprehensive income: Net income $ - Other comprehensive income, net of reclassification adjustment and tax - Total comprehensive income $ Dividends on preferred stock - - - ) - ) Dividends on common stock - - - ) - ) Employee stock-based compensation - 22 - - Issuance of preferred stock and common stock warrant - Discount of preferred stock ) Accretion of discount on preferred stock - - ) - - Balance, September 30, 2009 $ Balance, January 1, 2010 $ Comprehensive income: Net income $ - Other comprehensive income, net of reclassification adjustment and tax - Total comprehensive income $ Dividends on preferred stock - - - ) - ) Dividends on common stock - - - ) - ) Employee stock-based compensation - 23 - - Accretion of discount on preferred stock - - ) - - Balance, September 30, 2010 $ See Notes to Consolidated Condensed Financial Statements 3 NORTH CENTRAL BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation Amortization and accretion Deferred taxes ) Stock-based compensation Excess tax benefit related to stock-based compensation - (Gain) on sale of foreclosed real estate and loans, net ) ) Provision for impairment on investments - Loss on sale or disposal of equipment and other assets, net - 62 Write-down of other real estate owned (Gain) loss on sale of investments ) Increase in value of bank-owned life insurance ) ) Proceeds from sales of loans held-for-sale Originations of loans held-for-sale ) ) Change in assets and liabilities: Accrued interest receivable Prepaid expenses and other assets ) Accrued expenses and other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Net change in loans Purchase of loans - ) Purchase of investments in certificates of deposit ) - Purchase of securities available-for-sale ) ) Proceeds from sale of securities available-for-sale Proceeds from maturities and calls of securities available-for-sale Proceeds from maturities on investments in certificates of deposit - Proceeds from redemption of Federal Home Loan Bank stock - Purchase of Federal Home Loan Bank stock ) ) Purchase of premises, equipment and rental real estate ) ) Net proceeds from sale of foreclosed real estate Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase (decrease) in deposits ) Net (decrease) in advances from borrowers for taxes and insurance ) ) Proceeds from other borrowed funds Payments of other borrowed funds ) ) Proceeds from issuance of preferred stock and common stock warrant - Excess tax benefit related to stock-based compensation - ) Common and preferred dividends paid ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash ) CASH AND DUE FROM BANKS Beginning Ending $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash payments for: Interest paid to depositors $ $ Interest paid on borrowings Income taxes SUPPLEMENTAL DISCLOSURE OF NONCASH OPERATING, INVESTING AND FINANCING ACTIVITIES Transfers from loans to other real estate owned $ $ See Notes to Consolidated Condensed Financial Statements. 4 NORTH CENTRAL BANCSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1.BASIS OF PRESENTATION The consolidated condensed financial statements for the three and nine month periods ended September 30, 2010 and 2009 are unaudited.In the opinion of the management of North Central Bancshares, Inc. (the “Company”), these financial statements reflect all adjustments, including normal recurring accruals, necessary to present fairly these consolidated financial statements.The results of operations for the interim periods are not necessarily indicative of results that may be expected for an entire year.Certain information and footnote disclosures normally included in complete financial statements prepared in accordance with generally accepted accounting principles have been omitted in accordance with the requirements for interim financial statements.The financial statements and notes thereto should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expense during the reporting periods.Significant estimates include the determination of the allowance for loan losses, other-than temporary declines in the fair value of securities, and fair value measurements.Actual results could differ from those estimates. The consolidated condensed financial statements include the accounts of the Company and its wholly owned subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. Accounting policy for investments in certificates of deposit:Investments in certificates of deposit mature within twenty-four months and are carried at cost. 2.EARNINGS PER COMMON SHARE Basic earnings per common share is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period.Income available to common stockholders is net income less preferred stock dividends and accretion of discount on preferred stock, treated as preferred stock dividends.Diluted earnings per common share reflects the potential dilution that would occur if the Company’s outstanding stock options and warrants were exercised and converted into common stock and the Company’s outstanding restricted stock was vested.The dilutive effect is computed using the treasury stock method, which assumes all outstanding stock options and warrants are exercised.The incremental shares issuable upon exercise of the stock options and warrants, to the extent they would have been dilutive, are included in the denominator of the diluted earnings per common share calculation.The calculation of earnings per common share and diluted earnings per common share for the three and nine months ended September 30, 2010 and 2009 is presented below. 5 Three Months Ended September 30, Nine Months Ended September 30, Basic earnings per common share: Net Income $ Preferred stock dividends and accretion of discount Net income available to common stockholders $ Weighted average common shares outstanding - basic Basic earnings per common share $ Diluted earnings per common share: Net income available to common stockholders Weighted average common shares outstanding - basic Effect of dilutive securities: Stock Options -
